UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6342



MICHAEL DEWAYNE SHORT,

                                              Plaintiff - Appellant,

          versus


MRS. GONZALES-KOZEN; JOSEPH BROOKS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-1610-3-AM)


Submitted:   April 15, 2004                 Decided:   April 23, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Dewayne Short, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael Dewayne Short appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2)(B) (2000) for failing to state a claim on which

relief may be granted.       We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.      See Short v. Gonzales-Kozen, No. CA-03-1610-3-AM

(E.D. Va. Feb. 5, 2004).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -